Title: From John Adams to Elbridge Gerry, 5 November 1775
From: Adams, John
To: Gerry, Elbridge


     
      Philadelphia November 5. 1775
      Dear Sir
     
     I am under Such Restrictions, Injunctions and Engagements of Secrecy respecting every Thing which passes in Congress, that I cannot communicate my own Thoughts freely to my Friends, So far as is necessary to ask their Advice, and opinions concerning Questions which many of them understand much better than I do. This however is an inconvenience, which must be Submitted to for the sake of Superiour Advantages.
     But I must take the Liberty to say that I think We shall Soon think of maritime Affairs, and naval Preparations: No great Things are to be expected at first, but out of a little a great deal may grow.
     It is very odd that, I, who have Spent my Days in Researches and Employments so very different, and who have never thought much of old Ocean, or the Dominion of it, should be necessitated to make such Enquiries: But it is my Fate, and my duty, and therefore I must attempt it.
     I am to enquire what Number of seamen, may be found in our Province, who would probably inlist in the service, either as Marines, or on board of Armed Vessells, in the Pay of the Continent, or in the Pay of the Province, or on board of Privateers, fitted out by Private Adventurers.
     I must also intreat you to let me know the Names, Places of Abode, and Characters, of such Persons belonging to any of the seaport Towns in our Province, who are qualified for Officers and Commanders of Armed Vessells.
     I want to be further instructed, what ships, Brigantines, schooners &c. are to be found in any Part of the Province, which are to be sold or hired out, which will be suitable for armed Vessells—What Their Tonnage the Depth of Water they draw, their Breadth, their Decks &c., and to whom they belong, and What is their Age.
     Further, what Places in our Province, are most secure and best accommodated for Building new Vessells, of Force in Case a Measure of that Kind Should be thought of.
     The Committee have returned, much pleased with what they have seen and heard, which shews that their Embassy will be productive of happy Effects. They say the only disagreable Circumstance, was that their Engagements Haste and constant Attention to Business was such as prevented them from forming such Acquaintances with the Gentlemen of our Province as they wished. But as Congress was waiting for their Return before they could determine upon Affairs of the last Moment, they had not Time to spare.
     They are pretty well convinced I believe of several important Points, which they and others doubted before.
     New Hampshire has leave to assume a Government and so has South Carolina, but this must not be freely talked of as yet, at least from me.
     
     New England will now be able to exert her strength which a little Time will show to be greater than either Great Britain or America imagines. I give you Joy of the agreable Prospect in Canada. We have the Colors of the Seventh Regiment as the first fruits of Victory.
    